Citation Nr: 1034064	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  05-35 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for right ear hearing loss.

3.  Entitlement to service connection for a bleeding ulcer.

4.  Entitlement to service connection for a gastrointestinal 
disorder, including irritable bowel syndrome (IBS).

5.  Entitlement to service connection for a heart disability.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law

INTRODUCTION

The Veteran served on active duty from July 1962 to May 1965.

The Board of Veterans' Appeals (Board) entered a decision in 
March 2008 whereby claims of service connection for left ear 
hearing loss, a bleeding ulcer, a gastrointestinal disorder 
including IBS, a heart disability, hypertension, major 
depression, and posttraumatic stress disorder (PTSD) were denied.  
The Veteran appealed the denials to the United States Court of 
Appeals for Veterans Claims (Court), and in January 2010, the 
Court affirmed the Board's denial of service connection for major 
depression and PTSD.  The Board's decision as to the other 
disabilities was vacated and the case was remanded for further 
action.  

Following the Board's March 2008 decision, claims to reopen 
entitlement to service connection for hearing loss in the left 
ear and for hearing loss in the right ear were adjudicated by the 
Lincoln, Nebraska, RO in June 2009.  The Veteran perfected an 
appeal of these issues.  Therefore, the claim to reopen 
entitlement to service connection for hearing loss in the right 
ear has been added to the issues pending before the Board.  As 
for the left ear, the Court vacated the Board's prior denial, 
which was on appeal from a June 2005 decision that first 
addressed the claim.  Consequently, this claim is not a claim to 
reopen a previously denied benefit.  

In a submission to the Board dated August 1, 2010, the Veteran's 
attorney indicated that the claim of service connection for a 
heart disability included the Veteran's presence in the Republic 
of Vietnam during 1964 as a theory of entitlement.  Presumably, 
the attorney intended this theory to be one of entitlement based 
on exposure to herbicides during Vietnam service as contemplated 
by presumptions contained in 38 C.F.R. §§ 3.307, 3.309.  In that 
regard, on October 13, 2009, in accordance with authority 
provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs 
announced his decision to establish presumptions of service 
connection based upon exposure to herbicides within the Republic 
of Vietnam during the Vietnam era, for three new conditions:  
ischemic heart disease, Parkinson's disease, and B cell leukemia.  
As required by 38 U.S.C. 1116, VA issued a regulation to 
establish the new presumptions of service connection for those 
diseases.  This was done on August 31, 2010.  75 Fed. Reg. 53202-
16 (Aug. 31, 2010).  The regulation was made effective August 31, 
2010; however, the Secretary noted that the regulation change was 
subject to the provisions of the Congressional Review Act, which 
provides for a 60-day delay before VA can begin paying benefits. 

The Secretary issued a stay in November 2009 in the adjudication 
of cases affected by the proposed changes.  It was then 
determined that the stay of adjudication would remain in effect 
until the date of completion of the rulemaking proceedings.  
Until that time, VA does not have authority to establish service 
connection and award benefits based upon the new presumptions.  
As this appeal contains a claim (service connection for heart 
disease) that likely will be affected by these new presumptions, 
the Board must stay action on that matter in accordance with the 
Secretary's stay.  Once the regulatory process is completed and 
VA is authorized to award benefits, further action will be taken.  
(Because the Court has mandated certain considerations related to 
a theory of direct service connection for heart disease, action 
will be taken to comply with the Court's remand, but no action 
will be taken with respect to the presumption under 38 C.F.R. 
§ 3.307 until the stay is lifted.)


REMAND

When the Court remanded the case to the Board, it was noted that 
there had been a change in blood pressure readings when a reading 
made at service entry was compared with one made at service 
separation.  It was also noted that a lay statement had been 
submitted in which it was noted that the Veteran had experienced 
stress working in a boiler room during service.  A Dr. E. Oliveto 
had also noted that the Veteran had experienced stress related to 
his military service.  The Court pointed out that the Board had 
not discussed the in-service stress and the continuity of 
symptoms related to stress in the context of whether a medical 
examination was required for his claims of service connection for 
hypertension, heart disease, a bleeding ulcer, and a 
gastrointestinal disorder.  The Court noted that the threshold 
for obtaining an examination is low.  The Board will therefore 
remand for the examination and medical opinion that the Court 
suggested was needed.

As for the claim of service connection for left ear hearing loss, 
the Court noted that another examination was required because a 
May 2005 VA examiner erred in his estimation that a November 2003 
report had shown the Veteran's hearing acuity to be within normal 
limits.  The Court noted that the November 2003 examination had 
in fact shown a speech discrimination score of 88 percent, which 
was not reflective of normal hearing.  Consequently, another 
examination is required.

The Veteran's attorney has pointed out that the Veteran continues 
to receive regular treatment at the VA medical center in Omaha, 
Nebraska.  Such records should be obtained on remand.

(The Board will defer consideration of the application to reopen 
a claim of entitlement to service connection for right ear 
hearing loss.  Because the Veteran's hearing acuity will be 
examined on remand in conjunction with his claim of service 
connection for left ear hearing loss, and because the previous 
denial of service connection for the right ear in 2005 was based 
on the absence of hearing impairment under 38 C.F.R. § 3.385, 
additional information that may be obtained pursuant to this 
remand may also affect the claim to reopen.)

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The Veteran should be contacted and asked 
to provide information necessary to obtain 
all potentially pertinent treatment records.  
The AOJ should assist in obtaining records 
from all identified sources, including the VA 
medical center in Omaha.  

2.  Thereafter, the Veteran should be 
scheduled for a VA examination of his hearing 
acuity.  Audiometric evaluation should be 
conducted, including speech discrimination.  
With respect to the left ear, the examiner 
should review the entire record and provide 
an opinion as to the medical probabilities 
that any current hearing impairment is 
attributable to the Veteran's period of 
military service.  The Veteran's history of 
acoustic trauma during service should be 
considered, as well as prior audiometric 
examination results.  The examiner should 
specifically consider the 88 percent 
discrimination score obtained in November 
2003 and comment on how this evidence affects 
the examiner's opinion.  To the extent 
possible, any opinion should be reconciled 
with or distinguished from other opinion 
evidence, such as the May 2005 opinion.  The 
bases for the examiner's opinion should be 
set forth in detail.

3.  The Veteran should also be scheduled for 
examination(s) related to his heart disease, 
hypertension, bleeding ulcer, and 
gastrointestinal disorder including IBS.  For 
each diagnosed disability, the examiner(s) 
should review the record and provide a 
medical opinion regarding the probabilities 
that each is attributable to the Veteran's 
period of military service.  The evidence 
showing a change in blood pressure readings 
during service should be considered and 
explained in the context of the examiner's 
opinion.  Additionally, the examiner should 
comment on the stress the Veteran experienced 
during service while working in a boiler room 
and his report of continuity of symptoms of 
stress and anxiety since service and whether 
such stress caused or made worse any 
hypertension, heart disease, ulcer disease, 
or gastrointestinal disease, including IBS.  
Any effect of hypertension found to be 
attributable to military service on the 
Veteran's heart, ulcer disease, or 
gastrointestinal disease should also be 
explained-i.e., whether hypertension of 
service origin has caused or made worse any 
heart disease, ulcer disease, or 
gastrointestinal disease.  

4.  The AOJ should ensure that each 
examination report complies with the 
instructions in this remand.  If any report 
is found to be deficient, it should be 
returned to the examiner(s) for correction.  
Thereafter, the issues remaining on appeal 
should be re-adjudicated.  If any benefit 
sought is not granted, a supplemental 
statement of the case should be issued.  The 
Veteran and his representative should be 
given opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

